                                                  Filed with Classified
                                              Info atio      curity Officer
                                            CISO....p...~~~~~~~™-4
                                           Date   ----""-l~;:;;;a,"f-.:.;;;;:;.:.,::.   ___


                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION
                        NO . 5 : 14-CR-128-2H

UNITED STATES OF AMERICA ,    )
                              )
                              )    FILED WITH THE
          v.                  )    CLASSIFIED INFORMATION
                              )    SECURITY OFFICER
                              )
WILLIAM TODD CHAMBERLAIN ,    )
                              )
               Defendant .    )


        ORDER OF THE COURT FOLLOWING CIPA § 6(a) HEARING
